NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0822-20

MICHAEL DEMARCO,

          Plaintiff-Respondent,

v.

JEANNE DALY,

     Defendant-Appellant.
________________________

                   Submitted September 19, 2022 – Decided October 12, 2022

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hudson County, Docket No.
                   L-1355-20.

                   Jeanne Daly, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          In this one-sided appeal, defendant Jeanne Daly challenges a June 1,

2020 order granting plaintiff Michael DeMarco a voluntary dismissal with out
prejudice. She also appeals from the July 24, and August 10, 2020 orders

denying her motion for reconsideration of the June 1 order. 1 We affirm.

       In March 2020, plaintiff, then the CEO of Mack-Cali Realty, filed a

Chancery Division complaint against defendant for interference with

prospective economic advantage and defamation. The suit stemmed from a

disparaging news article written about plaintiff, for which he held defendant

responsible.    After plaintiff unsuccessfully moved for restraints against

defendant, the action was transferred to the Law Division.

       In April 2020, defendant filed an answer and a motion for "summary

dismissal" against plaintiff; she did not file a counterclaim. The following

month, plaintiff's counsel wrote to the court asking the Law Division judge to

dismiss plaintiff's complaint without prejudice.      In conjunction with the

request for dismissal, plaintiff's counsel stated defendant's answer was "wholly

deficient on procedural grounds" and defendant's motion was "nothing more

than her '[a]nswer' superimposed under a defective 'Notice of Motion' cover

page." Further, plaintiff's counsel stated the "matter [was] ripe for judicial

disposal under R[ule] 4:37-1(b)."



1
    The August 10 order amended the July 24 order.


                                                                           A-0822-20
                                      2
         Defendant admitted that in response to counsel's letter, she determined

her "motion was defective and had to be withdrawn."                Accordingly, she

notified the trial court and counsel, via letter dated May 15, 2020, that she was

withdrawing her summary dismissal motion.

         The record reflects that "[o]n the court's instruction, [p]laintiff's counsel

submitted a proposed (blank) Order of Dismissal on May 21, 2020, which the

court held for [five] days pending any objection from [defendant]." It is not

clear from the record how counsel was notified to submit the proposed order.

         Defendant conceded she "received the blank order in the mail on May

26, 2020." She also did not dispute she filed no objection to the form of the

order.     Instead, on May 29, she "submitted a letter to the court seeking

clarification as to the blank order she received three . . . days prior from

plaintiff's counsel."

         The judge signed counsel's proposed form of order and filed it on June 1,

2020. The June 1 order dismissed "all claims made by all parties . . . in their

entirety without prejudice." Defendant acknowledges she received the June 1

order the same day, "via email."

         In a letter to the parties dated June 2, 2020, the judge supplemented her

ruling.     She observed that after plaintiff submitted a proposed order of


                                                                               A-0822-20
                                          3
dismissal "on the court's instruction," defendant wrote to the court on May 29,

"seeking clarification [about] the purpose of the blank [o]rder and ma[king]

unfounded suggestions . . . there was fraud on the court." Further, the judge

noted:

              [a] voluntary dismissal without prejudice is permitted
              without leave of court by [Rule] 4:37-1(a) if same is
              submitted before the adverse party files a responsive
              pleading or motion for summary judgment.
              Thereafter[,] the voluntary dismissal requires leave of
              court as per R[ule] 4.37-1(b). Leave was granted and
              the [o]rder [was] entered on June 1, 2020.

        The next day, defendant wrote another letter to judge. She "apologize[d]

for the contents [of her] May 29, 2020 letter" and stated she was "profoundly

grateful for [the judge's] swift and illuminating reply" to her letter.        But

defendant also alleged plaintiff failed to comply with Rule 4:42-1(c)2 when he

sought dismissal of his complaint.


2
    Rule 4:42-1(c) provides in part:

              Settlement on Notice. In lieu of settlement by motion
              or consent, the party proposing the form of . . . order
              may forward the original . . . to the judge . . . and shall
              serve a copy thereof on every . . . party not in default
              together with a notice advising that unless the judge
              and the proponent of the judgment or order are
              notified in writing of specific objections thereto within
              5 days after such service, the . . . order may be signed


                                                                            A-0822-20
                                         4
      Soon thereafter, defendant moved for reconsideration of the June 1

order; her motion was denied on July 24, 2020.              In a brief opinion

accompanying the order, the judge stated defendant argued again "that the

voluntary dismissal without prejudice should not have been entered due to

some perceived 'fraud on the court.' This argument was rejected initially and

is rejected again on reconsideration."

      Defendant wrote additional letters to the judge, seeking clarification of

the July 24 order. Following her receipt of these letters, the judge amended

her July 24 order on August 10, 2020 to include the following language:

"Inasmuch as [defendant] sent correspondence dated 8/10/20 apparently

seeking clarification on why R[ule] 4:42-1(c) is inapplicable, the answer lies in

the title of the [R]ule itself[,] which is 'Notice on Settlement.' There is not a

settlement but, rather, a voluntary dismissal of the case. The case ceases to

exist." In short, the judge's amended order left intact the order of dismissal by

leave of court.




            in the judge's discretion. If no such objection is
            timely made, the judge may . . . sign the . . . order. If
            objection is made, the matter may be listed for hearing
            in the discretion of the court.


                                                                          A-0822-20
                                         5
       Defendant wrote another letter to the court on August 24, 2020, again

"looking for clarification of [o]rders issued by the court".          The judge

responded two days later, stating she saw "no need to clarify" her orders; she

added, "[t]his case is dismissed. The court no longer has jurisdiction over the

matter. . . .   As such, the letter-writing to the court will no longer be

entertained as there is no open matter on the court's docket."

       On appeal, defendant challenges the May 29, July 24, and August 10

orders. She specifically argues the Law Division judge erred by: granting the

voluntary dismissal; engaging in "ex-parte communications with plaintiff";

"excusing plaintiff from mandatory motion practice"; directing plaintiff "to

draft an impermissible 'hybrid' order"; failing to address plaintiff's reasons for

seeking dismissal; denying defendant's reconsideration motion; failing to

comply with Rule 1:7-4; allowing plaintiff to violate the Rules of Professional

Conduct; and failing to be impartial. Defendant's arguments are unavailing.

       As a threshold matter, we acknowledge Rule 4:37-1(a) allows an action

to be dismissed "by filing a stipulation of dismissal specifying the . . . claims

being dismissed, signed by all parties who . . . appeared in the action." In the

event a voluntary dismissal does not occur by stipulation, Rule 4:37-1(b)




                                                                           A-0822-20
                                       6
permits such a dismissal "by leave of court and upon such terms and

conditions as the court deems appropriate."

      The adjudication of a Rule 4:37-1(b) application "rests within the sound

discretion of the trial judge." Shulas v. Estabrook, 385 N.J. Super. 91, 98-99

(App. Div. 2006). "When examining a trial court's exercise of discretionary

authority," we will "reverse only when the exercise of discretion was

'manifestly unjust' under the circumstances." Newark Morning Ledger Co. v.

N.J. Sports & Exposition Auth., 423 N.J. Super. 140, 174 (App. Div. 2011)

(quoting Union Cnty. Improvement Auth. v. Artaki, LLC, 392 N.J. Super. 141,

149 (App. Div. 2007)).

      Similarly, a trial court's decision to deny a motion for reconsideration

will be upheld on appeal unless the motion court's decision was an abuse of

discretion. Granata v. Broderick, 446 N.J. Super. 449, 468 (App. Div. 2016)

(citing Fusco v. Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div. 2002)). An

abuse of discretion "arises when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. Immigr. & Naturalization Serv., 779

F.2d 1260, 1265 (7th Cir. 1985)).


                                                                       A-0822-20
                                      7
      A motion for "[r]econsideration cannot be used to expand the record and

reargue a motion." Cap. Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J.

Super. 299, 310 (App. Div. 2008). It "is designed to seek review of an order

based upon evidence before the court on the initial motion, not to serve as a

vehicle to introduce new evidence in order to cure an inadequacy in the motion

record."   Ibid. (citations omitted); see also Palombi v. Palombi, 414 N.J.

Super. 274, 288 (App. Div. 2010) (finding that a motion for reconsideration "is

not appropriate merely because a litigant is dissatisfied with a decision of the

court or wishes to reargue a motion").

      Here, because defendant filed an answer before plaintiff requested a

voluntary dismissal of his case, plaintiff was required under Rule 4:37-1(b) to

move for leave from the court to secure the voluntary dismissal. The record

does not indicate he followed this procedure. Instead, he requested this relief

by letter and the judge permitted him to submit a proposed order for dismissal

while allowing defendant time to object to his request.

      Defendant admittedly did not object to the proposed order of dismissal

after she received it. Instead, she mistakenly sought the advice of the trial

court to divine plaintiff's purpose for submitting the order days before the

judge entered the order. Nonetheless, once defendant formally objected to the


                                                                         A-0822-20
                                         8
June 1 order by seeking its reconsideration, the judge afforded the parties a full

opportunity to outline their positions about whether the June 1 order should

stand before she entered the July 24 order.

      Accordingly, while we acknowledge plaintiff and the judge deviated

from the voluntary dismissal procedure outlined under Rule 4:37-1(b), we are

satisfied that upon the judge's reconsideration of the June 1 order, she carefully

considered defendant's objections to the voluntary dismissal and did not abuse

her discretion in declining to reinstate the matter. Our conclusion is bolstered

by the fact defendant: had no counterclaim pending when the judge denied the

reconsideration motion; offered no viable defense to plaintiff's request for a

voluntary dismissal; and sought dismissal of the complaint mere weeks before

plaintiff did.

      Thus, we affirm the Rule 4:37-1(b) dismissal, albeit for reasons other

than those expressed by the judge. See State v. Heisler, 422 N.J. Super. 399,

416 (App. Div. 2011) (noting a reviewing court may affirm "on grounds

different from those relied upon by the trial court") (citations omitted). To the

extent we have not addressed defendant's remaining arguments, they lack

sufficient merit to warrant discussion in our written opinion.          R. 2:11-

3(e)(1)(E).


                                                                           A-0822-20
                                       9
Affirmed.




                 A-0822-20
            10